  Case 1:19-mc-00273-CFC Document 1 Filed 10/24/19 Page 1 of 10 PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


                                                   )
MONSTER ENERGY COMPANY, a                          )
Delaware corporation,                              )   Misc. No. __________________
                                                   )
                          Plaintiff,               )   Case Pending in the Central District of
vs.                                                )   California
                                                   )   Case No. 5:18-cv-1882-JGB-SHK
VITAL PHARMACEUTICALS, INC.,                       )
d/b/a VPX Sports, a Florida corporation;           )
and JOHN H. OWOC a.k.a. JACK OWOC,                 )
an individual                                      )
                                                   )
                     Defendants.                   )

                   MOTION TO COMPEL NONPARTY VITAMIN SHOPPE, INC.
                     TO COMPLY WITH PROPERLY SERVED SUBPOENA

         In this ancillary action, Plaintiff Monster Energy Corporation (“Monster”) moves pursuant

to Rule 45 of the Federal Rules of Civil Procedure for an order compelling Vitamin Shoppe, Inc.

(“Vitamin Shoppe”) to comply with Monster’s subpoena to produce documents (the “Subpoena”)

in Monster Energy Corporation v. Vital Pharmaceuticals et al., No. 5:18-cv-1882-JGB-SHK

(C.D. Cal.) (the “Litigation”). Vitamin Shoppe is a nonparty who possesses unique information

that is directly relevant to Monster’s claims in the Litigation.

         The Subpoena was properly served on August 22, 2019, and required compliance by

September 23, 2019, in the District of Delaware, which is where Vitamin Shoppe is incorporated

and was personally served. To date, Vitamin Shoppe has neither responded to the Subpoena,




                                                 -1-


RLF1 22236032v.1
     Case 1:19-mc-00273-CFC Document 1 Filed 10/24/19 Page 2 of 10 PageID #: 2




served any objections to the Subpoena, nor produced the requested documents. In fact, Vitamin

Shoppe has not even responded to Monster’s several attempts to contact it about the Subpoena. 1

         Because the Subpoena was properly served and seeks relevant documents and because

Vitamin Shoppe failed to respond in any way to the Subpoena by September 23 (its deadline for

compliance), Monster requests that this Court rule that any of Vitamin Shoppe’s objections to the

Subpoena have been waived and compel Vitamin Shoppe to produce responsive documents in its

possession, custody, or control within 15 days. See Bailey Indus., Inc. v. CLJP, Inc., 270 F.R.D.

662, 666-70 (N.D. Fla. 2010) (holding that nonparty waived all objections by failing to respond to

subpoena or moving to quash it and granting motion to compel compliance because subpoena

sought relevant information); McCabe v. Ernst & Young, LLP, 221 F.R.D. 423, 425-27 (D.N.J.

2004) (holding that nonparty waived all objections to subpoena by failing to timely move to quash

or serving written objections).

I.       BACKGROUND

        A.         The Litigation

         Monster sued Vital Pharmaceuticals, Inc. (“VPX”) and John Owoc (collectively,

“Defendants”) for false advertising, unfair competition, tortious interference with contract, trade

libel, and trade secret misappropriation. See Johnson Decl. 2 ¶ 4; Johnson Decl. Ex. 2 (First Am.

Compl.). These claims arise from Defendants’ widespread anti-competitive and illegal business

practices in the sports nutrition and beverages industry.


1
  Pursuant to Local Rule 7.1.1, counsel for Monster avers that it has made a reasonable effort to
meet and confer with Vitamin Shoppe regarding the matters set forth in this Motion, but received
no response. See Johnson Decl. ¶ 6.
2
  Citations to the “Johnson Decl.” refer to the Declaration of Lauren Johnson, filed
contemporaneously herewith.
                                             -2-


RLF1 22236032v.1
  Case 1:19-mc-00273-CFC Document 1 Filed 10/24/19 Page 3 of 10 PageID #: 3




         As alleged in the First Amended Complaint, Defendants’ most deceptive practices occur

with respect to VPX’s principal product, “Bang” energy drink. Id. ¶ 44. Among other things,

Defendants falsely advertise that Bang conveys important health benefits derived largely from one

ingredient, which Defendants refer to as “Super Creatine.” Id. Defendants misleadingly label this

ingredient as “creatine” on cans of Bang and identify Super Creatine as one of the primary reasons

that Bang is superior to its competitors, including Monster. Id. ¶¶ 44-45. But contrary to

Defendants’ statements, Super Creatine is composed of an entirely different molecule than creatine

– creatyl-l-leucine, which contains no known health benefits. Id. ¶¶ 46-59.

         Monster further alleges that Defendants’ misrepresentations about Bang’s health benefits

and ingredients have distorted the retail market and deceived retailers into selling Bang because it

contains Super Creatine. Id. ¶¶ 93-98. Defendants have also caused VPX’s retailers to repeat their

false statements to consumers. Id. ¶ 123. As Monster alleges, both retailers and consumers are

more likely to purchase Bang because of Defendants’ false advertising regarding, among other

things, the health benefits from “Super Creatine.” Id. ¶¶ 42-59, 83-98, 120. Because Monster and

VPX are direct competitors, the sales Defendants gain as a result of their false advertising causes

Monster to lose sales, profits, and market share. Id. ¶¶ 120, 127.

         In addition to their false representations about Bang, Defendants have stolen Monster’s

confidential and trade secret information, including Monster’s pricing data, by offering Monster’s

employees jobs and insisting that the employees bring Monster’s valuable information with them.

Id. ¶ 111-19. Defendants have used Monster’s trade secrets to improve VPX’s own pricing

analytics and supply chain strategies. Id. ¶ 190.




                                               -3-


RLF1 22236032v.1
  Case 1:19-mc-00273-CFC Document 1 Filed 10/24/19 Page 4 of 10 PageID #: 4




         Defendants moved to dismiss Monster’s complaint.         But the Court largely denied

Defendants’ motion, and the Litigation remains pending in the Central District of California. C.D.

Cal. D.I. 95. Fact discovery is set to close on February 18, 2020, with trial scheduled for June 2,

2020. C.D. Cal. D.I. 111.

        B.         The Subpoena

         On August 22, 2019, Monster served the Subpoena on Vitamin Shoppe. See Johnson Decl.

¶ 3; Johnson Decl., Ex. 1. According to Vitamin Shoppe, it is a retailer of “top quality vitamins,

supplements, probiotics, and all the health and fitness support you need on your personal journey

to wellness.” See www.vitaminshoppe.com. Vitamin Shoppe is also a significant seller of Bang

products. Because Vitamin Shoppe, a retailer focused on health products, sells Bang, Monster

reasonably believes that Vitamin Shoppe has information relevant to Defendants’ representations

about the health benefits of Bang, as well as VPX’s pricing strategies for Bang.             Such

representations go to the heart of Monster’s false advertising, unfair competition and trade secret

misappropriation claims.

         Consequently, the Subpoena seeks documents related to Vitamin Shoppe’s decision to sell

Bang, the representations that Defendants have made to Vitamin Shoppe about Bang, Vitamin

Shoppe’s marketing of Bang, and the pricing of Bang. Johnson Decl., Ex. 1 at 4-6.

         Vitamin Shoppe did not respond to the Subpoena or produce responsive documents within

the 31 days that was set as the time for compliance. Johnson Decl. ¶ 5. As a result, Monster’s

counsel left a voicemail with Vitamin Shoppe’s legal department and sent a follow-up letter to

both Vitamin Shoppe’s registered agent and its headquarters. See id. ¶ 6; Johnson Decl., Ex. 3.

Vitamin Shoppe did not respond to any of these attempts, forcing Monster to initiate this action.


                                               -4-


RLF1 22236032v.1
  Case 1:19-mc-00273-CFC Document 1 Filed 10/24/19 Page 5 of 10 PageID #: 5




II.      ARGUMENT

         Vitamin Shoppe has no legitimate excuse for its failure to comply with (or even respond

to) the Subpoena. The Subpoena was properly served and seeks information that is directly

relevant to the Litigation.

         Rule 45(a) of the Federal Rules of Civil Procedure authorizes the issuance of a subpoena

seeking the production of documents from a nonparty, such as Vitamin Shoppe. See In re Denture

Cream Prods. Liab. Litig., 292 F.R.D. 120, 123 (D.D.C. 2013). When deciding a motion to compel

a nonparty to produce documents, courts consider “whether the discovery sought is relevant.” Id.

“[W]ith respect to a Rule 45 subpoena, a request for discovery should be considered relevant if

there is any possibility that the information sought may be relevant to the claim or defense of any

party.” Id.

         A nonparty objecting to production “has a heavy burden to show that the subpoena should

not be enforced.” Millenium TGA, Inc. v. Comcast Cable Commc’ns, LLC, 286 F.R.D. 8, 11

(D.D.C. 2012). Any objections “must be served before the earlier of the date specified for

compliance or 14 days after the subpoena is served.” Fed. R. Civ. P. 45(c)(2)(B). “The failure to

serve written objections to a subpoena typically constitutes a waiver of such objections.” In re

Denture Cream Prods., 292 F.R.D. at 124; U.S. ex. rel. Schwartz v. TRW, Inc., 211 F.R.D. 388,

392 (C.D. Cal. 2002) (“Failure to serve timely objections [to Rule 45 subpoena] waives all grounds

for objection, including privilege.”).

         As set forth below, despite being properly served with the Subpoena, which seeks relevant

information, Vitamin Shoppe has failed to serve timely objections to the Subpoena, respond in any




                                               -5-


RLF1 22236032v.1
  Case 1:19-mc-00273-CFC Document 1 Filed 10/24/19 Page 6 of 10 PageID #: 6




manner, or produce the requested documents. The Court should therefore grant this Motion and

compel compliance.

         A.        The Subpoena Was Properly Served

         The subpoena was properly served on Vitamin Shoppe’s registered agent in Wilmington,

Delaware. See Johnson Decl. ¶ 3; Johnson Decl., Ex. 1. The subpoena required compliance in

Wilmington within 31 days. Id.; see also United States v. Brown, 223 F. Supp. 3d 697, 703-04

(N.D. Ohio 2016) (finding subpoena’s request for compliance within 25 days to be reasonable);

Verisign, Inc. v. XYZ.com, LLC, No. 15-mc-175-RGA, 2015 WL 7960976, at *3 (D. Del. Dec. 4,

2015) (“Rule 45 does not define ‘reasonable time,’ but several courts have concluded fourteen

days from the date of service as presumptively reasonable.”). Because Vitamin Shoppe is

incorporated in Delaware, it can be required to comply with the subpoena in that state. Fed. R.

Civ. P. 45(c)(2) (subpoena “may command . . . production of documents . . . at a place within 100

miles of where the person resides”); Application of Johnson & Johnson, 59 F.R.D. 174, 178 (D.

Del. 1973) (under Rule 45, corporation “is a ‘resident’ of this district by virtue of its incorporation

in Delaware”). And because compliance was required in Delaware, this Court is the proper venue

for this action. See Fed. R. Civ. P. 45(d)(2)(B)(i) (subpoenaing party must move to compel

compliance in the court for the district where compliance is required).

         Even if Vitamin Shoppe had a basis to contest the propriety of service (it does not), it has

waived any such objection by failing to serve written objections within 14 days of service or

moving to quash the subpoena within the time set for compliance. See Fed. R. Civ. P. 45(d)(2)(B),

(d)(3)(A); PHL Variable Ins. Co. v. Alan Wollman Ins. Tr., No. 08-53-JJF, 2010 WL 2836388, at

*1 (D. Del. July 16, 2010) (“[C]ourts generally require a motion to quash to be made in the 14


                                                 -6-


RLF1 22236032v.1
  Case 1:19-mc-00273-CFC Document 1 Filed 10/24/19 Page 7 of 10 PageID #: 7




days required to object to a subpoena [] or by the close of the compliance period listed in the

subpoena, if the period is of a reasonable duration.”).

         For each of these independent reasons, the Court should order Vitamin Shoppe to comply

with the Subpoena.

         B.        The Subpoena Seeks Relevant Information

         The Subpoena seeks information that is directly relevant to many of the parties’ claims and

defenses in this matter. A party is entitled to obtain discovery of any non-privileged matter that is

relevant to any claims or defenses. Fed. R. Civ. P. 26(b)(1); see also 9A Charles Alan Wright et

al., Federal Practice and Procedure § 2452 (3d. 2019) (the scope of discovery through a third

party subpoena is the same as under Rule 26). The Third Circuit has emphasized that “the federal

rules allow broad and liberal discovery.” Pacciti v. Macy’s, 193 F.3d 766, 777 (3d Cir. 1999); see

also Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978) (relevancy “has been construed

broadly to encompass any matter that bears on, or that reasonably could lead to other matter that

could bear on, any issue that is or may be in the case”). Due to the breadth of relevance, courts in

this District have instructed that an ancillary court should act with “hesitancy in foreclosing

discovery based on irrelevance.” Celanese Corp. v. E.I. duPont de Nemours & Co., 58 F.R.D.

606, 611 (D. Del. 1973); see also Truswal Sys. Corp. v. Hydro-Air Eng’g, Inc., 813 F.2d 1207,

1211-12 (Fed. Cir. 1987) (“A district court whose only connection with a case is supervision of

discovery ancillary to an action in another district should be ‘especially hesitant to pass judgment

on what constitutes relevant evidence thereunder.’”) (quoting Horizons Titanium Corp. v. Norton

Co., 290 F.2d 421, 425 (1st Cir. 1961)).




                                                -7-


RLF1 22236032v.1
  Case 1:19-mc-00273-CFC Document 1 Filed 10/24/19 Page 8 of 10 PageID #: 8




         The Subpoena targets critical information supporting Monster’s claims that Defendants

have falsely advertised the health and nutritional benefits of Bang to both retailers and consumers,

and have caused retailers to repeat their false statements to consumers. For example, the Subpoena

seeks documents and communications related to Defendants’ representations to Vitamin Shoppe

about Bang, Vitamin Shoppe’s decision to sell Bang in its stores and on its website, Vitamin

Shoppe’s discussions about Super Creatine and creatine, and Vitamin Shoppe’s marketing of

Bang. See Johnson Decl., Ex. 1, Request Nos. 1-2, 4, 7-16. These documents bear directly on

both the extent of Defendants’ illegal conduct and Monster’s damages. See Compaq Comput.

Corp. v. Packard Bell Elecs., Inc., 163 F.R.D. 329, 337 (N.D. Cal. 1995) (finding that subpoena

served on nonparty manufacturer in false advertising case alleging that competitor falsely

advertised as “new” computers containing recycled components sought relevant information

concerning the competitor’s and non-party’s practices of re-using computer parts).

         Similarly, the Subpoena targets information that bears squarely on Monster’s claims that

Defendants have stolen Monster’s pricing data. In particular, the Subpoena requests documents

and communications relating to the prices at which Vitamin Shoppe has sold Bang and any

promotions or discounts that Defendants have offered for Bang to be implemented by Vitamin

Shoppe. See Johnson Decl., Ex. 1, Request Nos. 3, 6-7. The extent to which VPX’s retailers have

varied their pricing and promotions of Bang in the time since Defendants have stolen Monster’s

proprietary information is key evidence supporting these claims, as well as Monster’s damages.

St. Jude Med. S.C., Inc. v. Janssen-Counotte, 305 F.R.D. 630, 641 (D. Or. 2015) (granting motion

to compel compliance with nonparty subpoena that sought information that could reveal the extent

to which trade secrets stolen by defendant had been utilized); In re Subpoena of DJO, LLC, 295


                                               -8-


RLF1 22236032v.1
  Case 1:19-mc-00273-CFC Document 1 Filed 10/24/19 Page 9 of 10 PageID #: 9




F.R.D. 494, 498-99 (S.D. Cal. 2014) (holding that subpoena sought relevant information from

nonparty regarding nonparty’s sales records and contracts that could reveal use and disclosure of

plaintiff’s confidential and trade secret pricing strategies that nonparty’s employees had stolen

from plaintiff).

         To be sure, Defendants have put much of the requested information squarely at issue in the

Litigation. In connection with its motion for a preliminary injunction in the Litigation, Monster

provided evidence that retailers have been misled by Defendants’ false statements. See Johnson

Decl. ¶ 7; Johnson Decl., Ex. 4 at 9. In response, Defendants argued that Monster had only

identified one such retailer and that the evidence was not sufficient to show that retailers have

chosen to sell Bang as a result of Defendants’ representations. See Johnson Decl. ¶ 8; Johnson

Decl., Ex. 5 at 10 n. 3; Johnson Decl., Ex. 6 ¶¶ 7-9. The information sought from Vitamin Shoppe,

one of the primary retailers of Bang, is crucial to Monster’s ability to rebut Defendants’ position.

         Moreover, even if Vitamin Shoppe had any objections to the relevancy or scope of the

Subpoena, it has waived those objections by failing to serve written objections or moving to quash

it before the deadline for compliance. TRW, Inc., 211 F.R.D. at 392 (“Failure to serve timely

objections [to Rule 45 subpoena] waives all grounds for objection, including privilege.”); Bailey

Indus., 270 F.R.D. at 668 (nonparty waived all objections by failing to serve written objections or

moving to quash subpoena and therefore motion to compel compliance “is due to be granted on

this basis alone”); McCabe, 221 F.R.D. at 425-27 (holding that nonparty waived all objections to

subpoena by failing to timely move to quash or serving written objections).




                                                -9-


RLF1 22236032v.1
 Case 1:19-mc-00273-CFC Document 1 Filed 10/24/19 Page 10 of 10 PageID #: 10




         In sum, the Court should grant this Motion to enable Monster to obtain important evidence

that is necessary to prove the extent of Defendants’ liability and Monster’s damages in the

Litigation.

III.     CONCLUSION

         For all of the foregoing reasons, Monster respectfully requests that this Court issue an order

that all of Vitamin Shoppe’s objections to the Subpoena have been waived and compelling Vitamin

Shoppe to produce all responsive documents in its possession, custody, or control within 15 days.



                                                    /s/ Blake Rohrbacher
                                                   Blake Rohrbacher (#4750)
                                                   Kelly E. Farnan (#4395)
 OF COUNSEL:                                       Matthew W. Murphy (#5938)
                                                   Richards, Layton & Finger, PA
 Moez M. Kaba                                      One Rodney Square
 Lauren McGrory Johnson                            920 N. King Street
 Sourabh Mishra                                    Wilmington, DE 19801
 HUESTON HENNIGAN LLP                              (302) 651-7700
 523 W. Sixth Street, Suite 400                    rohrbacher@rlf.com
 Los Angeles, California 90014                     farnan@rlf.com
 (213) 788-4340                                    murphy@rlf.com
 mkaba@hueston.com
 ljohnson@hueston.com                              Attorneys for Plaintiff Monster Energy Company
 smishra@hueston.com




 Dated: October 24, 2019




                                                 - 10 -


RLF1 22236032v.1
